Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1-10 and 13-20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed August 25, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 112(d) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the claims reflect a solution to the problem of predicting user happiness with an activity and provide an improved prediction modeling system.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 
Second, Applicant asserts the rejections should be withdrawn because the limitations cannot be performed in the mind.  Examiner respectfully does not find this assertion because it is not clear how the limitations cannot be performed in the mind.  That is, it is not clear why a person could not mentally make a prediction based sensor data. 
Third, Applicant assert the rejections should be withdrawn because the limitations are other than what is well-understood, routine and conventional.  Examiner respectfully does find this assertion persuasive because it is not clear why receiving sensor data via a network connection or predicting user preferences is more than what is well-understood routine and conventional.
Fourth, Applicant asserts the claims are not directed to Certain Methods of Organizing Human Activity because the claims are not directed to filtering content.  Examiner respectfully does not find this assertion persuasive because predicting preferences is a part of collaborative filtering, see pg. 1 of PDF provided with this Office Action title "Collaborative filtering" Wikipedia, as archived Jul. 28, 2019.  That is, predicting preferences is a part of collaborative filtering and collaborative filtering is a method of filtering content which falls within the "Certain Methods of Organizing Human Activity", see MPEP 2106.04(a)(2).II.C (discussing BASCOM).

Regarding the 102 rejections the rejections are withdrawn in light of the amendments.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-12 are directed to a process; and claims 13-20 are directed to a machine1.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the claims recite an abstract idea in the limitations 'determining correlations between the preference information from the plurality of 2  These limitations recite an abstract idea because they encompasses observation, evaluation and judgment.  That is, predicting a person's preferences based on sensor data encompasses observation (noting their physical characteristics), evaluation (comparing their physical characteristics with other people's), and judgment (assessing advantages and disadvantages likely to arise from their physical characteristics).  For example, the claims encompass noting tall people tend to enjoy basketball and predicting other tall people will also enjoy it.  Claims that encompass observation, evaluation and judgment fall into the "Mental Processes" grouping of abstract ideas.  Accordingly, claims 1, 13, and 18 recite an abstract idea.
Additionally and alternately, Examiner notes the claims recite an abstract idea because the above identified claim limitations encompass collaborative filtering based on sensor data.  Collaborative filtering entails predicting a user's tastes based on the opinions of other, similar users.  Here, the claims recite predicting a user's preferences based on sensor data which is essentially collaborative filtering where the users are identified as similar based on sensor data.  Filtering content falls within the "Certain Methods of Organizing Human Activity", see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Accordingly, claims 1, 13, and 18 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1, 13, and 18 are not integrated into a practical application.  Claims 1, 13, and 18 all recite the additional elements – receiving preference information from a plurality of people, the preference information including an individual level of preference for various activities for each of the people; receiving sensor data of the plurality of people, the sensor data relating to the various activities; and receiving current sensor data from one or more Internet of Things (IOT) devices of a user via a network connection, wherein the current sensor data is generated during the user's performance of physical actions.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere instructions to apply the exception.  That is, the three 'receiving' steps do not integrate the abstract idea into a practical application because the three receiving steps encompass a generic computer function of receiving data (i.e. receiving stored data)3, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Similarly, the additional elements of receiving from "Internet of Things (IOT) devices of a user via a network connection" do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality (i.e. as a generic processor with an internet connection) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Claims 1, 13, and 18 also recite the additional elements - a computer device; a computer readable storage medium having program instructions embodied therewith; and a processor, a computer readable memory, and a computer readable storage medium, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  Claims 1, 13, and 18 are directed towards an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 13, and 18 do not recite significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea, the additional elements are not significantly more than the abstract idea because the additional elements are only mere instructions to apply the exception.  Mere instructions to apply the exception cannot provide an inventive concept.  Claims 1, 13, and 18 are not patent eligible.

Dependent Claims
Claims 2-6, 14, 15, and 20 are directed to the same abstract idea as the independent claims because making a prediction or a recommendation for a physical activity or profession based off a threshold is still a part of the predicting or recommending process.
Claims 7-9 and 11 are directed to the same abstract idea as the independent claims because claims 7-9 and 11 essentially entails making recommendations for physical exercise, which is still a part of the recommending or predicting process.
Claim 10 is directed to the same abstract idea as the independent claims because claim 10 entails making a second prediction, which is an abstract idea for the same reasons as the independent claims.
The additional elements of claim 12 do not integrate the abstract idea into a practical application because the cloud computing environment is only a general link to a technological environment, see MPEP 2106.05(h).
Claim 16 is directed to the same abstract idea as the independent claims because identifying biometrics and generating options as claimed encompasses making recommendations (i.e. recommendation exercises based on physical data).  Further the additional elements of using an artificial intelligence section, when considered individually or in combination, do not integrate the abstract idea into a practical application because the artificial intelligence section is only a general link to a field of use or technological environment, see MPEP 2106.05(h).
Claim 17 is directed to the same abstract idea as the independent claims because recommending a physical action and predicting a period of time are a part of the recommendation process (i.e. recommending how long an exercise should be performed for). 
The additional elements of claim 19 do not integrate the abstract idea into a practical application because the additional elements of claim 19 are only mere data gathering.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al, US Pub. No. 2017/0263147, herein referred to as "King" in view of Eggenberger et al, US Pub. No. 2011/0015497, herein referred to as "Eggenberger"4.
Regarding claim 1, King teaches:
receiving, by a computer device, preference information from a plurality of people, the preference information including an individual level of preference for various activities for each of the people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0059] noting user profiles include user preferences; and ¶¶[0041]-[0042] discussing computing devices); 
receiving, by the computer device, sensor data of the plurality of people, the sensor data relating to the various activities (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out); 
building, by the computer device, a predictive model that defines relationships between the sensor data and preference levels for each of the various activities based on the correlations (selects video based on rating data and physical attributes, ¶[0066]; see also ¶¶[0119]-[0121] discussing calculating a predictive model and training a machine learning model);

wherein the current sensor data is generated during the user's performance of physical actions (feedback is received during the workout, e.g. ¶¶[0031], [0087]; see also ¶[0084] noting feedback includes biometric data from sensors); 
and predicting, by the computer device, a user level of preference for a particular activity of the various activities based on a comparison of the current sensor data of the user and the predictive model (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video).  
However King does not explicitly teach but Eggenberger does teach:
determining, by the computer device, correlations between the preference information from the plurality of people and the sensor data of the plurality of people (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career). 
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 4, the combination of King and Eggenberger teaches all the limitations of claim 1 and Eggenberger further teaches:

Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 5, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
recommending, by the computer device, to the user physical actions to be performed by the user to change biometrics of the user, based on the comparison of the current sensor data of the user and the predictive model (the selected workout videos are for physical exercises, e.g. ¶[0044], [0049]; see also ¶¶[0059], [0118], [0132], discussing recommending workouts.  Please note, the system selecting the videos is a recommendation because the selection is a recommendation the user the video).
Regarding claim 6, the combination of King and Eggenberger teaches all the limitations of claim 5 and King further teaches:
wherein the recommending is based on the comparison of the current sensor data of the user and sensor data of  a set of the plurality of people whose level of preference for the particular activity is above a threshold (selects workout video based on high ratings from other users with similar physical attributes, ¶[0066]).
Regarding claim 7, the combination of King and Eggenberger teaches all the limitations of claim 6 and King further teaches:
wherein the physical actions are to change the biometrics of the user such that subsequent sensor data of the user more closely matches the sensor data of the set of the plurality of people whose level of preference for the particular activity is above the threshold (recommendations for user achieving 
Regarding claim 8, the combination of King and Eggenberger teaches all the limitations of claim 7 and King further teaches:
wherein the physical actions are training over time (the selected workout videos are for physical exercises, e.g. ¶[0044], [0049]). 
Regarding claim 9, the combination of King and Eggenberger teaches all the limitations of claim 8 and King further teaches:
predicting, by the computer device, a period of time for performing the training to result in future sensor data of the user equaling the sensor data of the set of the plurality of people whose level of preference with the particular activity is above the threshold (recommends timeframes for fitness goals, ¶[0059]; see also ¶[0118] discussing recommendations based on past users' achieving fitness goals). 
Regarding claim 10, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
wherein the particular activity is a profession (makes recommendations for job roles and open positions e.g., Abstract and ¶¶[0035], [0042]), 
the method further comprising determining, by the computer device, a predicted job satisfaction of the user based on the predicted user level of preference for the profession along with a career goal of the user (determines an optimal career path for the user, ¶[0040] and Fig. 5).
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 11, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
wherein the particular activity includes a physical component that must be performed by the user (the selected workout videos are for physical exercises for the user, e.g. ¶[0044], [0049]).
Regarding claim 12, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
wherein the computer device includes software provided as a service in a cloud computing environment (uses cloud storage, e.g. ¶¶[0038], [0040]). 

Regarding claim 13, King teaches:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (machine readable medium with instructions, ¶¶[0014], [0135]): 
receive preference information from a plurality of people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0059] noting user profiles include user preferences); 
receive sensor data of the plurality of people (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out); 
the sensor data including heart rate sensor data (sensors include hear rate sensor, ¶[0061])
build a predictive model that defines relationships between sensor data and preference levels (selects video based on rating data and physical attributes, ¶[0066]; see also ¶¶[0119]-[0121] discussing calculating a predictive model and training a machine learning model); 
receive current sensor data from one or more sensors of a user via a network connection (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶[0116] discussing collecting data via internet-of-things appliances), 

and predict a user level of preference, the predicting being based on a comparison of the current sensor data of the user and the predictive model (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video).
However King does not teach but Eggenberger does teach:
the preference information including an individual level of preference for various professions for each of the people (collects biometric data, ¶[0033]; see also ¶[0031] noting biometric signals are indicators of well-being)
the sensor data relating to the various professions (sensor data is used to determine traits, ¶[0031], which is used to match person to job role, ¶[0035])
determine correlations between the preference information from the plurality of people and the sensor data of the plurality of people (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career); 
relationships between sensor data and preference levels for each of the professions based on the correlations (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career).

Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 16, the combination of King and Eggenberger teach all the limitations of claim 13 and King further teaches:
identify biometrics of the user that can be altered (identifies body parts impacted by exercises performed in the video, ¶[0089]); 
receive at an artificial intelligence section of the computing device, personal biometric data of the user and generate, by the artificial intelligence section of the computing device, biometric alteration options based on the received personal biometric data of the user (feedback is received during the workout, e.g. ¶¶[0031] and uses machine learning to select videos, ¶¶[0101], [0107], [0118]; see also ¶[0084] noting feedback includes biometric data from sensors). 
Regarding claim 17, the combination of King and Eggenberger teach all the limitations of claim 16 and King further teaches:
recommend additional physical actions based on the biometric alteration options, the additional physical actions being tailored to improve an actual level of preference of the user for the particular profession (recommends various activities like workout schedule, ¶[0116], related services, ¶[0132], and working out with trainers or friends, ¶[0133].  Please note, the limitation "tailored to improve an actual level of preference of the user with the particular activity" does not further limit the scope of the claim because it is only the intended use of the recommendations, see MPEP 2103.I.C.  That is, the 
and predict a period of time for performing at least one of the additional physical actions during training that results in future biometric data of the user equaling biometric data of people who participated in the particular profession and whose level of preference with the particular profession is above a threshold (recommends timeframes for fitness goals, ¶[0059]; see also ¶[0118] discussing recommendations based on past users' achieving fitness goals).  

Regarding claim 18, King teaches:
a processor, a computer readable memory, and a computer readable storage medium (processor, memory and machine readable medium, ¶¶[0014]-[0015]); 
program instructions to receive preference information from a plurality of people, the preference information including an individual level of preference for various activities for each of the people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0059] noting user profiles include user preferences; and ¶¶[0041]-[0042] discussing computing devices); 
program instructions to receive sensor data of the plurality of people, the biometric data relating to the various activities (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out);
program instructions to build a predictive model that defines relationships between the sensor data and preference levels for each of the various activities based on the correlations (selects video based on rating data and physical attributes, ¶[0066]; see also ¶¶[0119]-[0121] discussing calculating a predictive model and training a machine learning model); 
program instructions to periodically receive current sensor data from one or more wearable Internet of Things (IOT) devices of a user via a network connection (gathers biometric information with 
and program instructions to predict a user level of preference for a particular activity of the various activities, the predicting being based on a comparison of the current sensor data of the user and the predictive model (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video), 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (machine readable medium storing instructions, ¶¶[0014]-[0015]).
  However King does not explicitly teach but Eggenberger does teach:
program instructions to determine correlations between the preference information from the plurality of people and the sensor data of the plurality of people  (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career). 
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 19, the combination of King and Eggenberger teaches all the limitations of claim 18 and King further teaches:
receive activity-related biometric data of the user while the user is performing the particular activity (feedback is received during the workout, e.g. ¶¶[0031]; see also ¶[0084] noting feedback includes biometric data from sensors),
wherein the activity-related biometric data is received from one or more sensors selected from the group consisting of: a heart rate sensor, a blood pressure sensor, a joint angle sensor, a respiratory rate sensor, a blink sensor, an eye position sensor, a skin temperature sensor, and a body temperature sensor (sensors include hear rate sensor, blood pressure monitor, skin/body temperature thermometer, respiration monitor, etc., ¶[0061]).  
Regarding claim 20, the combination of King and Eggenberger teaches all the limitations of claim 19 and King further teaches:
recommend additional physical actions based on the received activity-related biometric data, the additional physical actions being tailored to improve an actual level of preference of the user for the particular activity (recommends various activities like workout schedule, ¶[0116], related services, ¶[0132], and working out with trainers or friends, ¶[0133].  Please note, the limitation "tailored to improve an actual level of preference of the user with the particular activity" does not further limit the scope of the claim because it is only the intended use of the recommendations, see MPEP 2103.I.C.  That is, the scope of the claim only entails recommending additional physical actions, the intended use or purpose of the additional actions is to improve the user's satisfaction level).

Claims 2, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King and Eggenberger further in view of Acharya, US Pub. No. 2007/0118546, herein referred to as "Acharya".
Regarding claim 2, the combination of King and Eggenberger teaches all the limitations of claim 1 and does not teach but Acharya does teach:

Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King and Eggenberger with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.
Regarding claim 3, the combination of King and Eggenberger teaches all the limitations of claim 1 and does not teach but Acharya does teach:
determining, by the computer device, that the predicted user level of preference for the particular activity is above a threshold; and recommending, by the computer device, the particular activity to the user in response to the determining that the predicted user level of preference for the particular activity is above the threshold (makes recommendation when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King and Eggenberger with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.

Regarding claim 14, the combination of King and Eggenberger teaches all the limitations of claim 13 and does not teach but Acharya does teach:
determine the predicted user level of preference for the particular profession is above a threshold; and predict that the user will prefer the particular profession in response to the determining the predicted user level of preference for the particular profession is above the threshold (makes prediction when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King and Eggenberger with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.
Regarding claim 15, the combination of King and Eggenberger teaches all the limitations of claim 13 and does not teach but Acharya does teach:
determine the predicted user level of preference for the particular profession is above a threshold; and recommend the particular profession to the user in response to the determining the predicted user level of preference for the particular profession is above the threshold (makes recommendation when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King and Eggenberger with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BOS/
Examiner, Art Unit 3629                                                                               

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds ¶[0028] of the Specification as filed sufficiently clearly disclaims transitory signals from the term "computer readable storage medium" such that is amounts to a disavowal, see MPEP 2111.01.IV.B.
        2 Please note, claim 13 recites several limitations claims 10 and 18 do not which replace the claimed "activities" with "professions".  Examiner does not find this distinction changes the 101 analysis because the steps still encompass observation, evaluation and judgment and because there is significant overlap between the scope of "activities" and "professions" (e.g. playing basketball is both a physical activity and a professional occupation). 
        3 Please note, unlike claims 1 and 18 claim 13 further specifies the received data is heart rate data.  Examiner does not find this distinction alters the eligibility analysis because the scope of this limitation still encompasses receiving stored data, where the stored data is heart rate data.
        4 Please note, this reference was cited in the Office Action dated May 25, 2021.